DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 03/26/2020 are being examined. Claims 1-22 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“a security mechanism” and “a data interface”) that is coupled with functional language (“to receive” and “to provide”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:

”a security mechanism configured to receive data from an environment of an autonomous vehicle” recited in claim 1. For the purposes of examination, the examiner will take “a security mechanism” as any hardware of software functioning as a firewall or equivalent based on the following excerpt(s) from the specification: 
para [0075] line 3-4 : “The security mechanism 506 may be, for example, a “unidirectional firewall” that is implemented as a hardware solution, as a software solution, or a combination of these.”

”a data interface configured to provide data from an environment of an AV” recited in claim 9. For the purposes of examination, the examiner will take “a data interface” as any wired or wireless communication link based on the following excerpt(s) from the specification: 
para [0075] line 3-4 : “For example, a first data interface may include any wired and/or wireless first link 220, or first links 220 for transmitting image data acquired by the one or more image acquisition device 104 to the one or more processor 102, e.g., to the image processor 216.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-22 are rejected under 35 U.S.C. 101 because the invention is directed to an abstract idea without significantly more.

101 Analysis - Step 1: Applicant’s independent claim 1 is directed toward a machine.  Therefore, it can be seen that it/they fall(s) within one of the four statutory categories of invention. 

101 Analysis - Step 2A, Prong I: Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite and abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites : 

A system for processing autonomous vehicle data, comprising:
a security mechanism configured to receive data from an environment of an autonomous vehicle associated with a first level of security, the data including one or more images captured by one or more cameras associated with a navigated environment of the autonomous vehicle; and
one or more processors configured to analyze the data that is received via the security mechanism in an environment associated with a second level of security to generate one or more portions of digital content for transmission to one or more platforms
wherein the first level of security is greater than the second level of security.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Specifically, the step “to analyze” encompasses a user viewing images and making an analysis of the images. Furthermore, the analysis of the image data from the security mechanism to generate one or more portions of digital content for transmission to one or more platforms is interpreted as intended use as the actual generation of digital content is not claimed. Accordingly, the claim recites at least one abstract idea.

101 Analysis - Step 2A, Prong II: Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A system for processing autonomous vehicle data, comprising:
a security mechanism configured to receive data from an environment of an autonomous vehicle associated with a first level of security, the data including one or more images captured by one or more cameras associated with a navigated environment of the autonomous vehicle; and
one or more processors configured to analyze the data that is received via the security mechanism in an environment associated with a second level of security to generate one or more portions of digital content for transmission to one or more platforms
wherein the first level of security is greater than the second level of security.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitation of “one or more processors configured” the examiner submits that this limitation is merely using a computer to implement the abstract idea.
Regarding the additional limitations of “a security mechanism configured”, “associated with a first level of security”, “in an environment associated with a second level of security”, and “wherein the first level of security is greater than the second level of security” the examiner submits that these limitations are an attempt to generally link additional elements to a technological environment. In particular, the use of a security mechanism and environments associated with a first and a second level of security where the first level of security is greater than the second level of security is recited in a manner of which a security mechanism would be operating in its ordinary capacity. The additional limitations are no more than mere instructions to integrate the exception into a technological environment.
Regarding the additional limitations of “to receive data from an environment of an autonomous vehicle” and “the data including one or more images captured by one or more cameras associated with a navigated environment of the autonomous vehicle” the examiner submits that these limitations constitute extra solution activity. In particular “to receive data from an environment of an autonomous vehicle” is the pre-solution activity of data gathering, further the limitation “the data including one or more images captured by one or more cameras associated with a navigated environment of the autonomous vehicle” is merely further defining the pre-solution activity of data gathering. 

101 Analysis - Step 2B: Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “one or more processors” amounts to no more than implementation of the abstract idea on a generic computer. The additional elements of “a security mechanism”, “associated with a first level of security”, “in an environment associated with a second level of security”, and “wherein the first level of security is greater than the second level of security” amount to no more than generally linking a generic computer implementing an abstract idea to the technological field of computer security devices such as firewalls. Further the additional elements “to receive data from an environment of an autonomous vehicle” and “the data including one or more images captured by one or more cameras associated with a navigated environment of the autonomous vehicle” are merely insignificant pre-solution activity of data gathering. Therefore, as a whole the claim is directed to an abstract idea implemented on a generic computer generally linked to the technological field of security mechanisms (firewalls) with the insignificant pre-solution activity of data gathering.
Dependent claim(s) 2-8 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as discussed below. Therefore, dependent claims 2-8 are not patent eligible under the same rationale as provided for in the rejection of claim 1.
Therefore, claim(s) 1-8 is/are ineligible under 35 USC §101.

Regarding claim 2, which is dependent on claim 1, it merely adds the limitation “wherein the one or more processors are associated with local processing circuitry in the autonomous vehicle” which is just generally linking the generic computer implementing the abstract idea to the field of automotive computing devices.

Regarding claim 3, which is dependent on claim 1, it merely adds the limitation “wherein the one or more processors are associated with a cloud-computing system” which is just generally linking the generic computer implementing the abstract idea to the field of cloud-computing.

Regarding claim 4, which is dependent on claim 1, it merely adds the limitation “wherein the one or more processors are configured to perform image processing to process the one or more images included in the data to detect an event of interest by identifying, from the data, one or more actions of a person located within the autonomous vehicle matching a predetermined action profile.” Which is merely further defining the abstract idea of  “to analyze the data received” where a person could, within their mind, detect an event of interest by determining that an image of a person within the vehicle is performing a predetermined action such as pointing.

Regarding claim 5, which is dependent on claim 4, it merely adds the limitations “wherein the one or more processor are configured to execute a machine learning algorithm that is trained in accordance with a plurality of different action profiles” and “wherein the one or more processors are configured to perform image processing to detect the event of interest by classifying the one or more actions of the person located within the autonomous vehicle as the predetermined action profile based upon the trained machine learning algorithm” which is generally linking to the field of machine learning where the limitations are recited at a high level of generally in accordance with the ordinary operation and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 

Regarding claim 6, which is dependent on claim 4, it merely adds the limitations “wherein the one or more processor are configured to detect a gazing event as the event of interest by identifying, as the one or more actions of the person located within the autonomous vehicle, a gaze of the person in a direction that exceeds a time period threshold” and “ wherein the one or more portions of digital content include a video captured by one or more cameras disposed outside of the autonomous vehicle in a direction that matches the direction of the gaze of the person when the gazing event was detected”  Which is merely further defining the abstract idea of  “to analyze the data received” where a person could, within their mind, detect an event of interest by determining from image data that a person’s gaze is in a direction for a certain amount of time. Further the latter limitation is still further defining the abstract idea in the scope of intended use as the limitation “to generate” was not positively recited in independent claim 1 as an action that was being executed by the one or more processors.

Regarding claim 7, which it dependent on claim 4, merely adds the limitations “wherein the predetermined action profile includes a gesture performed by a person located within the autonomous vehicle identifying an even of interest” and “wherein the one or more processor are configured to detect the event of interest by identifying the gesture of the person matching a predetermined gesture” Which is merely further defining the abstract idea of  “to analyze the data received” where a person could, within their mind, detect an event of interest by determining that an image of a person within the vehicle is performing a predetermined action such as pointing.

Regarding claim 8, which is dependent on claim 1, merely adds the limitations “wherein the data includes location data representing one or more geographic locations associated with the navigated environment of the autonomous vehicle” and “ wherein the one or more processor are configured to detect the event of interest based upon a comparison of one or more geographic locations included in the location data with one or more predetermined geographic locations” which are further defining the pre-solution activity of data gather and further defining the abstract idea “to analyze the data received” respectively. The further limitation of the abstract idea could be done within a person’s mind by determining an event of interest when the location data indicates they have arrived at a specific desired location such as a national landmark or theme park. 

101 Analysis - Step 1: Applicant’s independent claim 9 is directed toward a machine.  Therefore, it can be seen that it/they fall(s) within one of the four statutory categories of invention. 

101 Analysis - Step 2A, Prong I: Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 9 includes limitations that recite and abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 9 recites : 

An autonomous vehicle (AV), comprising: 
a data interface configured to provide data from an environment of an AV associated with a first level of security, the data including one or more images captured by one or more cameras associated with a navigated environment of the AV; and 
local processing circuitry configured to receive the data provided by the interface via a security mechanism, and to analyze the data in an environment associated with a second level of security to generate one or more portions of digital content for transmission to one or more platforms, 
wherein the first level of security is greater than the second level of security.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Specifically, the step “to analyze” encompasses a user viewing images and making an analysis of the images. Furthermore, the analysis of the image data from the security mechanism to generate one or more portions of digital content for transmission to one or more platforms is interpreted as intended use as the actual generation of digital content is not claimed. Accordingly, the claim recites at least one abstract idea.

101 Analysis - Step 2A, Prong II: Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

An autonomous vehicle (AV), comprising: 
a data interface configured to provide data from an environment of an AV associated with a first level of security, the data including one or more images captured by one or more cameras associated with a navigated environment of the AV; and 
local processing circuitry configured to receive the data provided by the interface via a security mechanism, and to analyze the data in an environment associated with a second level of security to generate one or more portions of digital content for transmission to one or more platforms, 
wherein the first level of security is greater than the second level of security.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitation of “local processing circuitry configured to receive the data provided by the interface via a security mechanism” the examiner submits that these limitations constitute extra solution activity. In particular “to receive data provided by the interface via a security mechanism” is the pre-solution activity of data gathering.
Regarding the additional limitations of “a security mechanism”, “associated with a first level of security”, “in an environment associated with a second level of security”, and “wherein the first level of security is greater than the second level of security” the examiner submits that these limitations are an attempt to generally link additional elements to a technological environment. In particular, the use of a security mechanism and environments associated with a first and a second level of security where the first level of security is greater than the second level of security is recited in a manner of which a security mechanism would be operating in its ordinary capacity. The additional limitations are no more than mere instructions to integrate the exception into a technological environment.
Regarding the additional limitations of “a data interface configured to provide data from an environment of an AV” and “the data including one or more images captured by one or more cameras associated with a navigated environment of the autonomous vehicle” the examiner submits that these limitations constitute extra solution activity. In particular “to provide data from an environment of an AV” is the extra-solution activity of data transmission, further the limitation “the data including one or more images captured by one or more cameras associated with a navigated environment of the autonomous vehicle” is merely further defining the data which is being transmitted. 

101 Analysis - Step 2B: Regarding Step 2B of the Revised Guidance, representative independent claim 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “local processing circuitry configured to receive the data provided by the interface via a security mechanism” amounts to no more that pre-solution activity of data gathering. The additional elements of “a security mechanism”, “associated with a first level of security”, “in an environment associated with a second level of security”, and “wherein the first level of security is greater than the second level of security” amount to no more than generally linking a generic computer implementing an abstract idea to the technological field of computer security devices such as firewalls. Further the additional elements “a data interface configured to provide data from an environment of an AV” and “the data including one or more images captured by one or more cameras associated with a navigated environment of the autonomous vehicle” are merely insignificant extra-solution activity of data transmission. Therefore, as a whole the claim is directed to an abstract idea implemented on a generic computer generally linked to the technological field of security mechanisms (firewalls) with the insignificant extra-solution activity of data gathering and data transmission.
Dependent claim(s) 10-15 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as discussed below. Therefore, dependent claims 10-15 are not patent eligible under the same rationale as provided for in the rejection of claim 9.
Therefore, claim(s) 9-15 is/are ineligible under 35 USC §101.

Regarding claim 10, which is dependent on claim 9, it merely adds the limitations “wherein the local processing circuitry is configured to analyze the data to detect an event of interest based upon at least one image from the one or more images” and “ wherein the one or more portions of digital content correspond to the detected event of interest” Which is merely further defining the abstract idea of  “to analyze the data” where a person could, within their mind, detect an event of interest by determining from image data that within an image there is an event of interest. Further the latter limitation is still further defining the abstract idea in the scope of intended use as the limitation “to generate” was not positively recited in independent claim 9 as an action that was being executed by the one or more processors.

Regarding claim 11, it recites limitations substantially the same as claim 8 above and therefore is rejected for the same reason.

Regarding claim 12, it recites limitations substantially the same as claim 4 above and therefore is rejected for the same reason. 

Regarding claim 13, it recites limitations substantially the same as claim 5 above and therefore is rejected for the same reason. 

Regarding claim 14, it recites limitations substantially the same as claim 6 above and therefore is rejected for the same reason. 

Regarding claim 15, it recites limitations substantially the same as claim 7 above and therefore is rejected for the same reason. 

Regarding independent claim 16, it recites a CRM with limitations substantially the same as claim 9 above and therefore is rejected for the same reason.
Dependent claim(s) 17-22 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as discussed below. Therefore, dependent claims 17-22 are not patent eligible under the same rationale as provided for in the rejection of claim 9.
Therefore, claim(s) 17-22 is/are ineligible under 35 USC §101.

Regarding claim 17, it recites limitations substantially the same as claim 10 above and therefore is rejected for the same reason. 

Regarding claim 18 , it recites limitations substantially the same as claim 8 above and therefore is rejected for the same reason.

Regarding claim 19, it recites limitations substantially the same as claim 4 above and therefore is rejected for the same reason. 

Regarding claim 20, it recites limitations substantially the same as claim 5 above and therefore is rejected for the same reason. 

Regarding claim 21, it recites limitation substantially the same as claim 6 above and therefore is rejected for the same reason. 

Regarding claim 22, it recites limitations substantially the same as claim 7 above and therefore is rejected for the same reason. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-10, 12, 15-17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20160065903 A1) henceforth referred to as Wang and further in view of Overby et al (US 20190379683 A1) henceforth referred to as Overby. 

Regarding Claim 1 Wang teaches A system for processing autonomous vehicle data (para [0031] line 1-5 : “Aspects of the present disclosure are related to a method and system for determining at least one of a plurality of vehicle mounted cameras for capturing at least one image of a part of a real environment based on the direction and/or position of the user's attention while being in the vehicle.”), comprising:
one or more processors configured to analyze the data that is received by the system to generate one or more portions of digital content for transmission to one or more platforms (para [0034] line 1-6 : “FIG. 1 shows a flow diagram of a method according to an embodiment of the invention providing at least one image of at least one real object captured by at least one camera mounted on a vehicle and further shows optional steps related to exemplary applications based on objects of interest determined according to the at least one image.”, para [0036] line 9-12 : “All the steps or a part of the steps disclosed in this disclosure may be performed by the processing device 208 alone or in combination with any other processing device.”, para [0168] line 1-5 : “According to an embodiment, the method further comprises determining at least one object of interest according to the at least one image, and generating an order information related to the at least one object of interest for transmission to a provider for purchasing of a product.”). However, Wang does not explicitly teach a security mechanism configured to receive data from an environment of an autonomous vehicle associated with a first level of security, the data including one or more images captured by one or more cameras associated with a navigated environment of the autonomous vehicle; and 
the one or more processors analyzing data received via the security mechanism in an environment associated with a second level of security 
wherein the first level of security is greater than the second level of security.

However, in the same field of endeavor (computing systems for vehicles) Overby teaches a security mechanism (para [0032] line 1-7 : “Disclosed approaches provide for an embedded system (e.g., an ECU) having a hypervisor that provides a virtualized environment supporting any number of guest OSes. The embedded system may protect guest OSes and various network interfaces thereof from internal or external breaches by leveraging virtualization technologies.”) configured to receive data from an environment of an autonomous vehicle associated with a first level of security (para [0048] line 1-10 : “The IDPS 122 may protect the various components of vehicle 1200 from one another and from external entities. To this effect, the IDPS 122 may include a threat detector 130, a threat manager 132, a packet analyzer 134, a cryptography engine 136, a notifier 138, a mode selector 140, a logger 1342, a filter 144, and an interface manager 146. As an overview, the interface manager 146 may be configured to manage communications between components, such as between the guest devices 120, and/or the guest devices 120 and entities external to the virtualized environment 102.”, Fig. 1, Fig. 1 shows a diagram including an intrusion detection and protection system (IDPS) receiving data from sensors 106, as the intrusion detection and protection system protects components of a system it is inherent that there is at least 2 levels of security associated with the system.), the data including one or more images captured by one or more cameras associated with a navigated environment of the autonomous vehicle (para [0041] line 1-21 : “As shown, the vehicle bus network may include the ECUs 108, the sensors 106, one or more of the guest devices 120, and the TCU 110. Examples of the ECUs 108 include one or more actuator ECUs, such as those used to control the brake actuators 1248, the steering actuators 1256, and/or other actuators used by any of the various driving and/or safety systems of the vehicle 1200. Examples of the sensors 106 include global navigation satellite systems sensor(s) 1258 (e.g., Global Positioning System sensor(s)), RADAR sensor(s) 1260, ultrasonic sensor(s) 1262, LIDAR sensor(s) 1264, inertial measurement unit (IMU) sensor(s) 1266 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s), etc.), microphone(s) 1296, stereo camera(s) 1268, wide-view camera(s) 1270 (e.g., fisheye cameras), infrared camera(s) 1272, surround camera(s) 1274 (e.g., 360 degree cameras), long-range and/or mid-range camera(s) 1298, speed sensor(s) 1244 (e.g., for measuring the speed of the vehicle 1200), vibration sensor(s) 1242, steering sensor(s) 1240, brake sensor(s) (e.g., as part of the brake sensor system 1246), and/or other sensor types used by any of the various driving and/or safety systems of the vehicle 1200.”); and 
the one or more processors analyzing data received via the security mechanism in an environment associated with a second level of security (As Wang teaches one or more processors analyzing data receive from vehicle sensors as cameras and generating one or more portions of digital content for transmission to one or more platforms and Overby teaches a security mechanism where various systems are protected from one another with the inherent nature that at least one environment has a higher security level than another the combination of Wang and Overby teaches one or more processors configured to analyze the data that is received via the security mechanism in an environment associated with a second level of security to generate one or more portions of digital content for transmission to one or more platforms) 
wherein the first level of security is greater than the second level of security (Inherent in firewalls and security devices as described in Overby is that one environment is of a higher security level than another.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Wang with the security device of Overby to increase the security of the electrical vehicle systems.

Regarding claim 2, the combination of Wang and Overby teaches The system of claim 1, further Wang teaches wherein the one or more processors are associated with local processing circuitry in the autonomous vehicle (para [0036] line 9-12 : “All the steps or a part of the steps disclosed in this disclosure may be performed by the processing device 208 alone or in combination with any other processing device.”, Fig. 3, Fig. 3 shows processing device 208 disposed on-board the vehicle ).

Regarding claim 3, the combination of Wang and Overby teaches The system of claim 1, further Wang teaches wherein the one or more processors are associated with a cloud- computing system (para [0036] line 12-14 : “All the steps or a part of the steps may also be performed by a remote processing device that is separate to the car 201, such as a server computer or a mobile device.”).

Regarding claim 4, the combination of Wang and Overby teaches The system of claim 1, further Wang teaches wherein the one or more processors are configured to perform image processing to process the one or more images included in the data to detect an event of interest by identifying, from the data, one or more actions of a person located within the autonomous vehicle matching a predetermined action profile (para [0036] line 1-9 : “FIG. 3 shows an embodiment of an interior setup for the car 201. There are provided two information capturing devices mounted in the car 201. In principle, one may suffice. In this example, the information capturing devices are comprising cameras, herein called user cameras 205 and 206. The car 201 may further be equipped with a communicating device 207, such as a wireless communication device (e.g. WLAN device or SIM card device), and a processing device 208, such as a microprocessor.”, para [0037] line 1-9 : “According to the flow diagram of FIG. 1, step 101 captures user attention data related to a user (in FIG. 2, the driver 202) by an information capturing device (such as one of the cameras 205, 206 according to FIG. 3). The user attention data may be any data that represents at least one aspect of a user attention. Particularly, the user attention data represents or encodes information related to at least one direction, at least one position, and/or at least one indicated space or area of the user attention.”, para [0038] line 1-7 : “The user attention may be indicated by a gaze (or a stare). A direction from the user's eyes to where the eyes are looking may represent the gaze direction, which may be considered as an attention direction. Further, a field of view of one eye or two eyes of the user represents a space of the user attention of the gaze. A position where the user is looking at represents a position of the user attention.”, para [0058] line 1-12 : “In an embodiment, multiple scene cameras mounted to the vehicle capture different regions of the real environment. For example, the scene cameras 211-214 capture different regions of the real environment 220 (e.g. four different sides) around the car 201. For example, they are arranged facing perpendicularly to one another, thus being directed towards four perpendicular sides. At least one attention direction of the user may be used to determine at least one scene camera among the scene cameras. The determined scene camera(s) could capture at least one scene image that may contain at least part of the object of interest indicated by the at least one attention direction.”, para [0059] line 1-7 : “The at least one scene image may be processed by various computer vision methods in order to recognize an object of interest, determine objects similar to the object of interest, reconstruct the 3D geometry of the object of interest, determine the position of the object of interest relative to the car or to the real environment, and/or determine the position of the vehicle in the real environment.”).

Regarding claim 7, the combination of Wang and Overby teaches The system of claim 4, further Wang teaches wherein the predetermined action profile includes a gesture performed by a person located within the autonomous vehicle identifying an event of interest (para [0040] line 1-3 : “In a further example, the user attention may be indicated by finger pointing or any gesture indicative of directions, positions, and/or areas.”), and 
wherein the one or more processors are configured to detect the event of interest by identifying the gesture of the person matching a predetermined gesture (para [0052] line X-X : “A hand pointing direction, or generally a gesture, may also be computed from the one or more user images. The attention direction 203 shown in FIG. 2 may represent such hand pointing direction.”, The system recognizing a hand pointing gesture to detect an attention direction would require that the system be able to match that a gesture made is in fact a hang pointing gesture.).

Regarding Claim 9 Wang teaches An autonomous vehicle (AV) (para [0031] line 1-5 : “Aspects of the present disclosure are related to a method and system for determining at least one of a plurality of vehicle mounted cameras for capturing at least one image of a part of a real environment based on the direction and/or position of the user's attention while being in the vehicle.”), comprising:
a data interface configured to provide data from an environment of an AV associated with a first level of security, the data including one or more images captured by one or more cameras associated with a navigated environment of the AV (para [0031] line X-X : “Aspects of the present disclosure are related to a method and system for determining at least one of a plurality of vehicle mounted cameras for capturing at least one image of a part of a real environment based on the direction and/or position of the user's attention while being in the vehicle. At least one image of an environment captured by the determined at least one camera can be used to determine one or more items (i.e. objects of interest) of the real environment.”, para [0036] line 9-12 : “All the steps or a part of the steps disclosed in this disclosure may be performed by the processing device 208 alone or in combination with any other processing device.”, para [0168] line 1-5 : “According to an embodiment, the method further comprises determining at least one object of interest according to the at least one image, and generating an order information related to the at least one object of interest for transmission to a provider for purchasing of a product.”, In order to complete the above mention steps it would be required that Wang include a data interface to provide data form an environment, further as the system of Wang does not include any further reference to security levels it is inherent that all systems of Wang are associated with a first level of security); and 
local processing circuitry (para [0036] line 9-12 : “All the steps or a part of the steps disclosed in this disclosure may be performed by the processing device 208 alone or in combination with any other processing device.”, Fig. 3, Fig. 3 shows processing device 208 disposed on-board the vehicle) configured to receive the data provided by the interface, and to analyze the data in an environment to generate one or more portions of digital content for transmission to one or more platforms (para [0034] line 1-6 : “FIG. 1 shows a flow diagram of a method according to an embodiment of the invention providing at least one image of at least one real object captured by at least one camera mounted on a vehicle and further shows optional steps related to exemplary applications based on objects of interest determined according to the at least one image.”, para [0036] line 9-12 : “All the steps or a part of the steps disclosed in this disclosure may be performed by the processing device 208 alone or in combination with any other processing device.”, para [0168] line 1-5 : “According to an embodiment, the method further comprises determining at least one object of interest according to the at least one image, and generating an order information related to the at least one object of interest for transmission to a provider for purchasing of a product.”). However, Wang does not explicitly teach to receive the data provided by the interface via a security mechanism, and to analyze the data in an environment associated with a second level of security, 
wherein the first level of security is greater than the second level of security.

However, in the same field of endeavor (computing systems for vehicles) Overby teaches a security mechanism (para [0032] line 1-7 : “Disclosed approaches provide for an embedded system (e.g., an ECU) having a hypervisor that provides a virtualized environment supporting any number of guest OSes. The embedded system may protect guest OSes and various network interfaces thereof from internal or external breaches by leveraging virtualization technologies.”) to receive the data provided by the interface via a security mechanism (para [0048] line 1-10 : “The IDPS 122 may protect the various components of vehicle 1200 from one another and from external entities. To this effect, the IDPS 122 may include a threat detector 130, a threat manager 132, a packet analyzer 134, a cryptography engine 136, a notifier 138, a mode selector 140, a logger 1342, a filter 144, and an interface manager 146. As an overview, the interface manager 146 may be configured to manage communications between components, such as between the guest devices 120, and/or the guest devices 120 and entities external to the virtualized environment 102.”, Fig. 1, Fig. 1 shows a diagram including an intrusion detection and protection system (IDPS) receiving data from sensors 106, for the components of Fig. 1 to interact it would be required that they receive data provided by a data interface.), and to analyze the data in an environment associated with a second level of security (, para [0041] line 1-21 : “As shown, the vehicle bus network may include the ECUs 108, the sensors 106, one or more of the guest devices 120, and the TCU 110. Examples of the ECUs 108 include one or more actuator ECUs, such as those used to control the brake actuators 1248, the steering actuators 1256, and/or other actuators used by any of the various driving and/or safety systems of the vehicle 1200. Examples of the sensors 106 include global navigation satellite systems sensor(s) 1258 (e.g., Global Positioning System sensor(s)), RADAR sensor(s) 1260, ultrasonic sensor(s) 1262, LIDAR sensor(s) 1264, inertial measurement unit (IMU) sensor(s) 1266 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s), etc.), microphone(s) 1296, stereo camera(s) 1268, wide-view camera(s) 1270 (e.g., fisheye cameras), infrared camera(s) 1272, surround camera(s) 1274 (e.g., 360 degree cameras), long-range and/or mid-range camera(s) 1298, speed sensor(s) 1244 (e.g., for measuring the speed of the vehicle 1200), vibration sensor(s) 1242, steering sensor(s) 1240, brake sensor(s) (e.g., as part of the brake sensor system 1246), and/or other sensor types used by any of the various driving and/or safety systems of the vehicle 1200.”, as the intrusion detection and protection system protects components of a system it is inherent that there is at least 2 levels of security associated with the system., further as Wang teaches local processing circuitry analyzing data receive from vehicle sensors as cameras and generating one or more portions of digital content for transmission to one or more platforms and Overby teaches a security mechanism where various systems are protected from one another with the inherent nature that at least one environment has a higher security level than another the combination of Wang and Overby teaches local processing circuitry configured to receive the data provided by the interface via a security mechanism, and to analyze the data in an environment associated with a second level of security to generate one or more portions of digital content for transmission to one or more platforms.) 
wherein the first level of security is greater than the second level of security (Inherent in firewalls and security devices as described in Overby is that one environment is of a higher security level than another.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Wang with the security device of Overby to increase the security of the electrical vehicle systems.

Regarding claim 10, the combination of Wang and Overby teaches The AV of claim 9, further Wang teaches wherein the local processing circuitry is configured to analyze the data to detect an event of interest based upon at least one image from the one or more images, and wherein the one or more portions of digital content correspond to the detected event of interest (para [0105] line 1-18 : “FIG. 7 shows an embodiment of a flow diagram of generating an order to purchase at least one item according to at least one scene image captured by at least one scene camera mounted to a vehicle, as disclosed herein. E-commerce and online shopping are common techniques and make life simple for both buyers and sellers. With a computer or even a smart phone, a buyer may find some candidate items (e.g. some objects of interest) for purchasing based on key word searching with modem E-commerce and online shopping system. For example, a user may find an object of interest in a surrounding environment and may like to further find out whether the same object (also called item) and/or similar objects are available for purchasing and then may perform an order to purchase one or more objects and/or find a real store for hands-on checking and/or purchasing. It is possible to capture an image of the object of interest and identify the same or similar items available for purchasing based on image analysis of the captured image.”).

Regarding claim 12, it recites an autonomous vehicle with limitations substantially the same as claim 4 above and therefore is rejected for the same reason.

Regarding claim 15, it recites an autonomous vehicle with limitations substantially the same as claim 7 above and therefore is rejected for the same reason.

Regarding claim 16, it recites a non-transitory computer-readable medium with limitations substantially the same as claim 9 above and therefore is rejected for the same reason. Further Overby  teaches a computer-readable medium (para [0089] line 1-8 : “Now referring to FIG. 3, each block of a method 300, and other methods described herein, comprises a computing process that may be performed using any combination of hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory. The methods may also be embodied as computer-usable instructions stored on computer storage media.”)

Regarding claim 17, it recites a non-transitory computer-readable medium with limitations substantially the same as claim 10 above and therefore is rejected for the same reason.

Regarding claim 19, it recites a non-transitory computer-readable medium with limitations substantially the same as claim 4 above and therefore is rejected for the same reason.

Regarding claim 22, it recites a non-transitory computer-readable medium with limitations substantially the same as claim 7 above and therefore is rejected for the same reason.

Claims 5-6, 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Overby and further in view of Katz (US 11137832 B2) henceforth referred to as Katz. 

Regarding claim 5, the combination of Wang and Overby teaches The system of claim 4, However, the combination does not explicitly teach wherein the one or more processors are configured to execute a machine learning algorithm that is trained in accordance with a plurality of different action profiles, and 
wherein the one or more processors are configured to perform image processing to detect the event of interest by classifying the one or more actions of the person located within the autonomous vehicle as the predetermined action profile based upon the trained machine learning algorithm.

However, in the same field of endeavor (triggering actions based on touch-free gesture detection), Katz teaches a touch-free gesture recognition system wherein the one or more processors are configured to execute a machine learning algorithm that is trained in accordance with a plurality of different action profiles (col 6 line 24-39 : “In some embodiments, the processor may be configured to implement one or more machine learning techniques and algorithms to facilitate detection/prediction of user behavior-related variables. The term “machine learning” is non-limiting, and may include techniques such as, but not limited to, computer vision learning, deep machine learning, deep learning, and deep neural networks, neural networks, artificial intelligence, and online learning, i.e. learning during operation of the system. Machine learning algorithms may detect one or more patterns in collected sensor data, such as image data, proximity sensor data, and data from other types of sensors disclosed herein. A machine learning component implemented by the processor may be trained using one or more training data sets based on correlations between collected sensor data or saved data and user behavior related variables of interest.”), and 
wherein the one or more processors are configured to perform image processing by classifying the one or more actions of the person located within the autonomous vehicle as the predetermined action profile based upon the trained machine learning algorithm (col 12 line 48-67 – col 13 line 1-15 : “The processor may perform various actions using machine learning algorithms. For example, machine learning algorithms may be used to detect and classify gestures, activity or behavior performed in relation to at least one of the user's body or other objects proximate the user. In one implementation, the machine learning algorithms may be used to detect and classify gestures, activity or behavior performed in relation to a user's face, to predict activities such as yawning, smoking, scratching, fixing an a position of glasses, put on/off glasses or fixing their position on the face, occlusion of a hand with features of the face (features that may be critical for detection of driver attentiveness, such as driver's eyes); or a gesture of one hand in relation to the other hand, to predict activities involving two hands which are not related to driving (e.g. opening a drinking can or a bottle, handling food). In another implementation, other objects proximate the user may include controlling a multimedia system, a gesture toward a mobile device that is placed next to the user, a gesture toward an application running on a digital device, a gesture toward the mirror in the car, or fixing the side mirrors. In some embodiments, the processor is configured to predict an activity associated with a device, such as fixing the mirror, by detecting a gesture toward the device (e.g. toward a mirror); wherein detecting a gesture toward a device comprise detecting a motion vector of the gesture (can be linear or non-linear) and determine the associated device that the gesture is addressing. In one implementation, the “gesture toward a device” is determined when the user hand or finger crossed a defined boundary associated with the device, while in another implementation the motion vector of the user's hand or one or more finger, is along a vector that may end at the device and although the hand or one or more finger didn't reach the device, there is no other device located between the location of the hand or finger until the device.”, As Katz teaches using image processing by classifying the one or more actions of the person located within the autonomous vehicle based upon the trained machine learning algorithm and Wang and Overby teaches the detection of an event of interest using the actions of a person within an autonomous vehicle the combination of Wang, Overby, and Katz teaches wherein the one or more processors are configured to perform image processing to detect the event of interest by classifying the one or more actions of the person located within the autonomous vehicle as the predetermined action profile based upon the trained machine learning algorithm.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Wang and Overby with the gesture recognition system of Katz “to permit a user to make a number of different touch-free gestures that can be recognized by a system”. (Katz col 1 line 44-46)

Regarding claim 6, the combination of Wang and Overby teaches The system of claim 4, further Wang teaches wherein the one or more processors are configured to detect a gazing event as the event of interest by identifying, as the one or more actions of the person located within the autonomous vehicle (para [0038] line 1-7 : “The user attention may be indicated by a gaze (or a stare). A direction from the user's eyes to where the eyes are looking may represent the gaze direction, which may be considered as an attention direction. Further, a field of view of one eye or two eyes of the user represents a space of the user attention of the gaze. A position where the user is looking at represents a position of the user attention.”), and 
wherein the one or more portions of digital content include a video captured by one or more cameras disposed outside of the autonomous vehicle in a direction that matches the direction of the gaze of the person when the gazing event was detected (para [0058] line 1-12 : “In an embodiment, multiple scene cameras mounted to the vehicle capture different regions of the real environment. For example, the scene cameras 211-214 capture different regions of the real environment 220 (e.g. four different sides) around the car 201. For example, they are arranged facing perpendicularly to one another, thus being directed towards four perpendicular sides. At least one attention direction of the user may be used to determine at least one scene camera among the scene cameras. The determined scene camera(s) could capture at least one scene image that may contain at least part of the object of interest indicated by the at least one attention direction.”). However, the combination does not explicitly teach identifying… a gaze of the person in a direction that exceeds a time period threshold.
However, in the same field of endeavor (triggering actions based on touch-free gesture detection), Katz teaches a touch-free gesture recognition system wherein the one or more processors are configured to detect a gazing event as the event of interest by identifying, as the one or more actions of the person located within the autonomous vehicle, a gaze of the person in a direction that exceeds a time period threshold (col 16 line 31-42 : “In some embodiments, the processor may be configured to generate a message or a command associated with the detected or predicted change in gaze direction. In such embodiments, the processor may generate a command or message in response to any of the detected or predicted scenarios or events discussed above. The message or command generated may be audible or visual, or may comprise a command generated and sent to another system or software application. For example, the processor may be configured to generate an audible or visual message after detecting that the driver's gaze has shifted towards an object for a period of time greater than a predetermined threshold.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Wang and Overby with the gesture recognition system of Katz “to permit a user to make a number of different touch-free gestures that can be recognized by a system”. (Katz col 1 line 44-46)

Regarding claim 13, it recites an autonomous vehicle with limitations substantially the same as claim 5 above and therefore is rejected for the same reason.

Regarding claim 14, it recites an autonomous vehicle with limitations substantially the same as claim 6 above and therefore is rejected for the same reason.

Regarding claim 20, it recites a non-transitory computer-readable medium with limitations substantially the same as claim 5 above and therefore is rejected for the same reason.

Regarding claim 21, it recites a non-transitory computer-readable medium with limitations substantially the same as claim 6 above and therefore is rejected for the same reason.

Claims 8, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Overby and further in view of Kostepen (US 20150271456 A1) henceforth referred to as Kostepen. 

Regarding claim 8, the combination of Wang and Overby teaches The system of claim 1, further Wang teaches wherein the data includes location data representing one or more geographic locations associated with the navigated environment of the autonomous vehicle (para [0082] line X-X : “The information related to the determined at least one object of interest could be location, name, type of the object of interest. The location may be derived from the current location of the car (e.g. from GPS). The location may be further improved (e.g. improving its accuracy) by considering the attention direction and depth information along the attention direction. The depth information may be provided from a depth sensor or from two attention directions or from two optical cameras.”), However, the combination does not explicitly teach and 
wherein the one or more processors are configured to detect the event of interest based upon a comparison of one or more geographic locations included in the location data with one or more predetermined geographic locations.

However, in the same field of endeavor (operation of cameras on vehicles) Kostepen teaches a camera operating system wherein the one or more processors are configured to detect the event of interest based upon a comparison of one or more geographic locations included in the location data with one or more predetermined geographic locations (para [0017] line 1-5 : “FIG. 1 is a block diagram of one embodiment of a vehicle camera operating system 14 of the present invention, including a system controller 16, a navigation display 18, camera inputs 20, other sensors 22, a vehicle network 24, rear seat entertainment display(s) 26, and memory device 28.”, para [0020] line 1-13 : “The present invention provides a plurality of camera applications all of which may employ the same platform. In a first such camera application, one or more cameras capture an event in and/or around the vehicle. The capturing of the video may be triggered by the driver/user or may be triggered by the vehicle arriving at a geographic location that the system recognizes as being a location of interest that the user would probably like a video of. For example, if the vehicle arrives at a point of interest such as Disneyland, then the cameras may begin recording images of the surrounding interior and/or exterior views of the car. Various points of interest may be stored in a lookup table in association with the geographic locations of the points of interest.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Wang and Overby with the camera operating system of Kostepen to “enhance the use of camera applications associated with a motor vehicle”. (Kostepen para [0006] line 6-7)

Regarding claim 11, it recites an autonomous vehicle with limitations substantially the same as claim 8 above and therefore is rejected for the same reason.

Regarding claim 18, it recites an autonomous vehicle with limitations substantially the same as claim 8 above and therefore is rejected for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

US 20180143635 A1 : Huh (US 20200192091 A1) teaches a method of providing driving information of a vehicle which includes determining drive gaze direction and displaying an image corresponding to a driver gaze direction.

US 20200013225 A1 : Park et al teaches a vehicle external information output method and apparatus where a camera acquires external information relating to a zone to which a user’s gaze is directed and further outputting the external information.

US 20180219878 A1 : Hirshberg et al teaches a network security system install within a vehicle connected to vehicle busses, networks, and communication systems which can provide an access point to the networks of the vehicle and monitor inbound and outbound traffic. Further the system can provide a firewall between vehicle networks and external networks as well as between networks and systems within the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668